Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of The Kensington Funds In planning and performing our audit of the financial statements of The Kensington Funds (the “Funds”), comprising respectively, the Real Estate Securities Fund, Strategic Realty Fund, Select Income Fund, International Real Estate Fund, Global Real Estate Fund, and Global Infrastructure Fund as of and for the year ended December 31, 2008, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Funds’ internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting.
